NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 17-2294
                                      _____________

                                   JOSE RODRIGUES,
                                           Appellant

                                             v.

   WELLS FARGO BANK, N.A.; U.S. BANK N.A.; MORTGAGE ELECTRONIC
 REGISTRATION SYSTEMS, INC.; WMC MORTGAGE CORP; HSBC BANK USA
  NATIONAL ASSOCIATION AS TRUSTEE; GENERAL ELECTRIC COMPANY;
                            DOES 1-100
                           _____________

                     On Appeal from the United States District Court
                            for the District of New Jersey
                               (D.C. No. 2-16-cv-03845)
                         District Judge: Hon. Kevin McNulty
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 11, 2018

           Before: JORDAN, VANASKIE, and NYGAARD, Circuit Judges

                                (Filed: September 26, 2018)
                                     _______________

                                        OPINION ∗
                                     _______________




       ∗
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Jose Rodrigues appeals from the District Court’s dismissal of his complaint, which

brought numerous federal and state law claims against General Electric Company

(“GE”); WMC Mortgage Corporation (“WMC”); HSBC Bank USA National

Association, as Trustee (“HSBC”); U.S. Bank, N.A. (“U.S. Bank”); Wells Fargo Bank,

N.A. (“Wells Fargo”); and Mortgage Electronic Registration Systems, Inc. (“MERS”).

Those claims include, but are not limited to, alleged violations of the Truth in Lending

Act (“TILA”), 15 U.S.C. § 1601 et seq., the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq., and the New Jersey Consumer Fraud Act, N.J.S.A.

56:8-1 et seq., and are premised on purported improprieties related to mortgages on

Rodrigues’s property in Kearny, New Jersey. For the reasons that follow, we will affirm.

I.     BACKGROUND 1

       Rodrigues entered into a purchase mortgage contract with WMC in October 2005

(the “original mortgage”). The contract designated MERS as the sole “nominee for

[WMC] and [WMC]’s successors and assigns.” (App. at 74.) Later, in March 2007,

Rodrigues refinanced the loan secured by the original mortgage. His new loan (the

“Loan”) was from Wells Fargo, and was also secured by a mortgage on his property (the

“later mortgage”). Laying to rest the original mortgage, MERS certified a Satisfaction

       1
        The facts described here are derived from allegations in Rodrigues’s complaint,
which we view in the light most favorable to him, Fowler v. UPMC Shadyside, 578 F.3d
203, 210 (3d Cir. 2009), documents attached to the complaint, and prior court decisions,
of which we may take judicial notice, McTernan v. City of York, 577 F.3d 521, 526 (3d
Cir. 2009). Because we write for the parties, we include only the background
information necessary to our disposition.


                                             2
and Discharge of Real Estate Mortgage form, which was filed with the Register of Deeds

for Hudson County, New Jersey.

       After extending the Loan to Rodrigues, Wells Fargo placed the Loan into a

mortgage backed securities trust (the “Trust”). Wells Fargo also assigned the Loan to

two different trustees of the Trust, first to U.S. Bank in February 2009, and then to HSBC

in 2013. The Loan had gone into default before those assignments, because of

Rodrigues’s failure to make his monthly payments. That resulted in U.S. Bank initiating

foreclosure proceedings, which were ultimately dismissed for lack of prosecution in

September 2013. Following that dismissal, Rodrigues commenced an action in the

Chancery Division of New Jersey’s Superior Court against Wells Fargo, U.S. Bank, and

HSBC. He alleged that the later mortgage was void due to a chain of wrongful

assignments and that the state-court defendants violated New Jersey consumer fraud and

protection statutes. Rodrigues sought, among other things, to have the later mortgage

canceled as being void and the Loan marked paid. The Chancery Division dismissed

with prejudice the counts related to the alleged statutory violations and granted summary

judgment in favor of the state-court defendants on the count alleging that the later

mortgage was void. The Chancery Division explained that, regardless of the propriety of

the assignments, the later mortgage remained valid and there was no equitable basis to

discharge it. The Appellate Division affirmed and the New Jersey and United States

Supreme Courts declined to hear Rodrigues’s appeals.

       After his unsuccessful suit in the Chancery Division, Rodrigues brought this

action. The defendants here include not only those who were parties to the earlier suit,


                                             3
but also GE, which had bought the now defunct WMC, and MERS. Rodrigues’s claims

stem from his contention that MERS was not legally capable of discharging the original

mortgage, that all subsequent transfers and assignments of the underlying debt are

invalid, and thus that no defendant “has [a] legal right to the mortgage[.]” (App. at 46.)

The defendants filed motions to dismiss pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6), which the District Court granted on three grounds. First, it

concluded that it may have lacked jurisdiction over certain claims pursuant to the Rooker-

Feldman doctrine. Second, it determined that New Jersey’s entire controversy doctrine

barred all of the complaint’s claims against all of the defendants. Finally, and in the

alternative, it found that Rodrigues’s claims were either not cognizable or were barred by

the applicable statutes of limitations. The District Court denied Rodrigues’s motion for

reconsideration.

       Rodrigues, who proceeded pro se before the District Court, filed a pro se notice of

appeal. 2

II.    DISCUSSION 3

       A.     The Rooker-Feldman Doctrine

       The District Court determined that the Rooker-Feldman doctrine may have

deprived it of jurisdiction over some but not all of Rodrigues’s claims. Although the

Court did not identify which claims it thought were precluded by that doctrine, it stated


       2
         Rodrigues retained counsel after the parties had already fully briefed this case on
appeal. We then afforded the parties the opportunity to engage in a second full round of
briefing.


                                             4
that it would lack jurisdiction over any claims seeking to re-litigate matters decided by

the state-court action. We disagree that Rooker-Feldman stands as a jurisdictional

obstacle in this case.

       Rooker-Feldman “is a ‘narrow doctrine’ that ‘applies only in limited

circumstances.’” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159,

169 (3d Cir. 2010) (quoting Lance v. Dennis, 546 U.S. 459, 464-66 (2006)). It “is

confined to … cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The doctrine, therefore, “does not

bar suits that challenge actions or injuries underlying state court decisions—and

especially those that predate entry of a state court decision—rather than the decisions

themselves.” Allen v. DeBello, 861 F.3d 433, 438 (3d Cir. 2017). Rodrigues’s claims

here either relate to purported injuries caused by the defendants in 2005 or 2007 in

       3
         The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have
jurisdiction pursuant to 28 U.S.C. § 1291. The defendants contend, however, that the
District Court lacked subject matter jurisdiction pursuant to the Rooker-Feldman
doctrine. As explained below, we disagree. MERS further argues that we lack
jurisdiction to entertain an appeal of the District Court’s order dismissing the complaint,
asserting that we can hear only Rodrigues’s appeal as to the Court’s denial of his motion
for reconsideration because that is the only order referenced in his pro se notice of appeal.
Because we construe notices of appeal liberally and exercise jurisdiction over those
judgments “fairly inferred” by such notices, Sulima v. Tobyhanna Army Depot, 602 F.3d
177, 184 (3d Cir. 2010) (citation omitted), we will review the underlying decision
dismissing the complaint. Our decision to do so is only strengthened by the fact that
Rodrigues filed his notice of appeal pro se.
        We exercise plenary review over a district court’s grant of a motion to dismiss
based on Federal Rules of Civil Procedure 12(b)(1) or (b)(6). In re Schering Plough
Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012).

                                             5
relation to mortgages on the property and the Loan before the state-court action

commenced, or relate to independent actions by certain defendants, such as a failure to

respond to a notice of rescission. The claims do not allege injuries arising from the state-

court action itself. Accordingly, the Rooker-Feldman doctrine does not bar Rodrigues’s

complaint.

       B.     New Jersey’s Entire Controversy Doctrine

       Although Rooker-Feldman does not deprive the federal courts of jurisdiction to

hear Rodrigues’s claims, we will affirm the District Court’s determination that New

Jersey’s entire controversy doctrine requires dismissal of the case, at least as to those

defendants that were parties to the state-court action.

       New Jersey’s entire controversy doctrine “embodies the principle that the

adjudication of a legal controversy should occur in one litigation in only one court;

accordingly, all parties involved in a litigation should at the very least present in that

proceeding all of their claims and defenses that are related to the underlying

controversy.” Wadeer v. N.J. Mfrs. Ins. Co., 110 A.3d 19, 27 (N.J. 2015) (citation

omitted). We have characterized the doctrine as “New Jersey’s specific, and

idiosyncratic, application of traditional res judicata principles.” Ricketti v. Barry, 775
F.3d 611, 613 (3d Cir. 2015) (citation omitted). The doctrine “applies in federal courts

when there was a previous state-court action involving the same transaction[.]” Id.

(quotation marks and citation omitted). Its application, however, is limited “to




                                               6
mandatory joinder of claims[;]” it no longer applies to mandatory joinder of parties. 4

Kent Motor Cars, Inc. v. Reynolds & Reynolds, Co., 25 A.3d 1027, 1036 (N.J. 2011);

accord Ricketti, 775 F.3d at 614.

       Each claim Rodrigues has asserted against Wells Fargo, U.S. Bank, and HSBC

could have and should have been included in his state-court action against those


       4
          The District Court erroneously held that New Jersey’s entire controversy
doctrine “encompasses not just claims but parties.” (App. at 20.) In doing so, it appears
to have cited as current an outdated version of the New Jersey court rule embodying the
entire controversy doctrine. (Compare App. at 21 (“Non-joinder of claims or parties
required to be joined by the entire controversy doctrine shall result in the preclusion of
the omitted claims[.]” (emphasis added) (citing N.J. Ct. R. 4:30A (1992)), with N.J. Ct.
R. 4:30A (2016) (“Non-joinder of claims required to be joined by the entire controversy
doctrine shall result in the preclusion of the omitted claims[.]”).) Under current New
Jersey court rules and binding precedent from the New Jersey Supreme Court, the entire
controversy doctrine no longer requires preclusion when there was a failure to join parties
in a prior action. See Kent Motor Cars, Inc. v. Reynolds & Reynolds, Co., 25 A.3d 1027,
1036 (N.J. 2011) (“Rule 4:30A was amended to limit its scope to mandatory joinder of
claims.” (emphasis omitted)); see also Paramount Aviation Corp. v. Agusta, 178 F.3d
132, 135 n.1 (3d Cir. 1999) (“The party joinder aspect of the [entire controversy] doctrine
… has now been eliminated.”). In fact, the current New Jersey rule addressing joinder of
parties does not require dismissal of a successive suit for a failure to join a party in a prior
action “unless the failure … was inexcusable and the right of the [non-joined] party to
defend the successive action has been substantially prejudiced[.]” N.J. Ct. R. 4:5-1; see
also Ricketti, 775 F.3d at 614 (discussing evolution of New Jersey Court Rules 4:30A and
4:5-1). Here, there has been no showing of substantial prejudice to MERS, GE, or WMC
to warrant automatic preclusion in their favor.
        It is, moreover, disappointing that, instead of correcting the District Court’s
inadvertent error, counsel for MERS, GE, and WMC pressed upon us the erroneous
description of the doctrine and argued that it does “appl[y] equally to joinder of parties.”
(MERS Answering Br. at 16; see also WMC and GE Answering Br. at 12 (“New Jersey’s
‘entire controversy’ doctrine precludes all claims and parties that a party could and
should have joined in a prior case based on the same transaction.”).) Those assertions
appear to stand in obvious contradiction to New Jersey law and binding precedent from
both our Court and the New Jersey Supreme Court. If we have somehow missed another
change in the doctrine, reverting back to the form requiring joinder of parties, we invite
the parties to provide the pertinent legal citations to that effect.


                                               7
defendants. Much like the claims here, the claims in the earlier state suit “arose from the

original mortgage loan in 2005, the refinancing in 2007, and the chain of assignments.”

(App. at 21.) Because the claims before the District Court “ar[o]se from … the same

transaction or series of transactions” that were the subject of the underlying state-court

action, Wadeer, 110 A.3d at 27 (citation omitted), the District Court correctly dismissed

Rodrigues’s claims as to Wells Fargo, U.S. Bank, and HSBC.

       C.     Statute of Limitations 5

       Rodrigues’s claims against MERS, GE, and WMC under TILA, the FDCPA, and

the New Jersey Consumer Fraud Act, while not barred by the entire controversy doctrine,

nonetheless fail on statute of limitations grounds, essentially for the reasons stated by the

District Court.

       Rodrigues’s TILA claims based on an alleged right of rescission are subject to a

three-year statute of limitations that runs from “the date of consummation of the

transaction or upon the sale of the property, whichever occurs first[.]” 15 U.S.C.

§ 1635(f). That period is not subject to tolling. Id.; Beach v. Ocwen Fed. Bank, 523 U.S.
410, 417-18 (1998). Claims for money damages under TILA must be brought within one

year “from the date the loan closed[.]” In re Community Bank of N. Va., 622 F.3d 275,

303 (3d Cir. 2010). Because Rodrigues’s “TILA claims, by definition, relate to the


       5
         As the District Court noted, Rodrigues’s complaint contains certain purported
causes of action that are simply not cognizable, including Counts 7 and 8 which are
brought under the definitional section of TILA, 15 U.S.C. § 1602, Count 10 which is
brought under a New Jersey criminal statute, N.J.S.A. § 2C:28-71, and Count 12 which is
brought under a federal criminal statute, 15 U.S.C. § 1611. The Court rightly dismissed
those claims against all defendants without resort to a statute of limitations analysis.

                                              8
closing of the original loan in 2005 or the refinancing on March 28, 2007[,] … [t]he

TILA claims [brought in 2016] are … barred by the statute of limitations.” (App. at 23.)

       Rodrigues’s claims under the FDCPA are subject to, at most, a three-year statute

of limitations running from the date the violation occurred. See 15 U.S.C. § 1640

(providing for statutes of limitations ranging from one to three years depending on the

circumstance). Again, because any alleged violation for which MERS, GE, or WMC

could be responsible accrued no later than March 2007, Rodrigues’s FDCPA claims

brought in 2016 are untimely.

       Rodrigues’s claim under the New Jersey Consumer Fraud Act is subject to a six-

year statute of limitations. N.J.S.A. 2A:14-1. That limitations period runs from the later

of the time the alleged fraud occurred or the time it could have been discovered with

reasonable diligence. SASCO 1997 NI, LLC v. Zudkewich, 767 A.2d 469, 475 (N.J.

2001). Because the alleged fraud here occurred no later than March 2007, Rodrigues’s

New Jersey fraud claim against MERS, GE, and WMC could only be timely if he could

not have discovered with reasonable diligence the supposedly fraudulent conduct. The

complaint, however, does not “articulate any basis for delayed accrual, or for tolling the

statute of limitations[.]” (App. at 23.)

       Accordingly, the District Court properly dismissed Rodrigues’s TILA, FDCPA,

and fraud claims against MERS, GE, and WMC. 6


       6
         Rodrigues claims, without citation to specific allegations in the complaint, that
the discovery rule should delay the accrual of his claims because he “was not made aware
of the underlying issues that make[] up the claims in this matter until 2015.” (Sur-Reply
Br. at 7-8.) The District Court was right, however, to conclude that the facts underlying

                                             9
III.   CONCLUSION

       For the foregoing reasons, we will affirm the District Court’s dismissal of

Rodrigues’s complaint.




the complaint’s claims could have been discovered with reasonable diligence and that
Rodrigues’s “[v]ague and conclusory allegations of concealment … do not pass the
plausibility standard of [Bell Atlantic Corporation v. Twombly, 550 U.S. 544 (2007).]”
(App. at 24.)

                                            10